Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on July 13, 2022 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the claim objections and the double patenting rejection of claims 1, 2, 4, 5, 11, 12, 14, and 15 as being unpatentable over US Patent. 10664517 are withdrawn.  The double patenting rejection of claims 1, 2, 4, 11, 12, 14, and 20 as being unpatentable over US Pat. 11061943 is maintained.
Applicant’s arguments with respect to 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 11, 12, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 20 of U.S. Patent No. 11,061,943. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application 15/856,505
US Patent 11,061,943
1. A computer-implemented method for improving a search string, the method comprising: 

receiving, by a processing device, a plurality of images as search results returned based at least in part on a search string for an item in the form of a tuple comprising an item class, an action and an actor, wherein the item class is identified from an ontology listing using a placement of the item in the ontology listing; 

determining, by the processing device, whether the search string is effective at indicating a common item use based on image similarity; and

 based at least in part on determining that the search string is ineffective at indicating the item use, generating, by the processing device, an alternative search string.

2. The computer-implemented method of claim 1, wherein determining whether the search string is effective at indicating the item use comprises: calculating, by the processing device, a similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images; determining, by the processing device, whether the similarity score exceeds a threshold; and based at least in part on determining that the similarity score does not exceed the threshold, indicating that the search string is ineffective at indicating the item use.


4. The computer-implemented method of claim 3, wherein generating the alternative search string further comprises using ontology siblings to generate the alternative search string.


Claims 11, 12, and 14

Claim 20
1. A computer-implemented method for evaluating an effectiveness of a search string at indicating an item use, the method comprising: 

receiving, by a processing device, a plurality of images returned as results to an executed search string in the form of a tuple comprising an item class, an action and an actor..., wherein the item class is identified from an ontology listing using a placement of the physical item in the ontology listing;

...determining, by the processing device, whether the collection similarity score exceeds a collection threshold; 

based at least in part on determining that the collection similarity score does not exceed the collection threshold, indicating that the search string is ineffective at indicating the item use; and responsive to indicating that the search string is ineffective at indicating the item use, generating, by the processing device, an alternative search string, 

generating, by the processing device, a collection similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images; 






wherein generating the alternative search string further comprises using at least one ontology sibling and an ontology parent to generate the alternative search string.


Claim 14

Claim 20






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe (US Pub. 20150169646) in view of Sharma et al. (US Pug. 20170277736) and further in view of Grigsby et al. (US Pub. 20100086192).	
Referring to claim 1, Ioffe discloses a computer-implemented method for improving a search string, the method comprising: 
receiving, by a processing device, a plurality of images as search results returned based at least in part on a search string for an item in the form of a tuple comprising an item class, an action and an actor... [pars. 42 and 45; image search results are returned in response to a search query comprising one or more portions; the portions identify different objects such as a person (e.g., “John Smith”) and an action (e.g., “wearing a leather jacket”); each of the portions may also be associated with a category]; 
determining, by the processing device, whether the search string is effective...based on image similarity [pars. 78 and 79; relevance of the image search results (i.e., effectiveness of the search query) is determined based on similarity between the images in the image search results]; and
generating, by the processing device, an alternative search string [pars. 73; note a second search query].
Ioffe does not appear to explicitly disclose wherein the item class is identified from an ontology listing using a placement of the item in the ontology listing; determining effectiveness at indicating an item use; and that the alternative search string is generated based at least in part on determining that the search string is ineffective at indicating the item use.
However, Sharma discloses wherein the item class is identified from an ontology listing using a placement of the item in the ontology listing [fig. 4; pars. 36-39; input keywords are extracted from an input statement, and each input keyword is associated with a classification based on a position of the input keyword in a plurality of category ontology trees].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image search taught by Ioffe so that the category associated with each portion of the search query is based on a position of the portion (i.e., keyword) in an ontology as taught by Sharma. The motivation for doing so would have been to accurately classify or categorize input with the help of category ontology trees [Sharma, par. 26].
Ioffe and Sharma do not appear to explicitly disclose determining effectiveness at indicating an item use; and that the alternative search string is generated based at least in part on determining that the search string is ineffective at indicating the item use.
However, Grigsby discloses determining effectiveness at indicating an item use [par. 51; initial information from a user (i.e., a search query) such as a general use of a product is used to decrease the amount of candidate retail product images that require searching (i.e., relevance of the search query corresponds to effectiveness at indicating the general use of the product)]; and that the alternative search string is generated based at least in part on determining that the search string is ineffective at indicating the item use [pars. 51, 60, 65, and 68; additional queries are determined in order to satisfy a query threshold which is based on probability of the candidate retail product images being a match (i.e., relevant) to the initial search query; note relevance corresponding to the general use of the product].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image search taught by the combination of Ioffe and Sharma so that relevance of the search query corresponds to effectiveness at indicating the general use of the product as taught by Grigsby. The motivation for doing so would have been to optimize a balance between performance and accuracy [Grigsby, par. 65].
Referring to claim 2, Ioffe and Grigsby disclose wherein determining whether the search string is effective at indicating the item use comprises: calculating, by the processing device, a similarity score by comparing at least one of the plurality of images to at least one other of the plurality of images; determining, by the processing device, whether the similarity score exceeds a threshold; and based at least in part on determining that the similarity score does not exceed the threshold, indicating that the search string is ineffective at indicating the item use [Ioffe: pars. 78 and 79; note relevance score based on similarity and filtering the image search results based having a relevance score greater than a predetermined threshold; Grigsby: par. 51; note relevance corresponding to the general use of the product].
Referring to claim 3, Ioffe discloses wherein the alternative search string is in a form of a tuple comprising an item class, an action, and an actor [pars. 42 and 45; image search results are returned in response to a search query comprising one or more portions; the portions identify different objects such as a person (e.g., “John Smith”) and an action (e.g., “wearing a leather jacket”); each of the portions may also be associated with a category].
Referring to claim 4, Ioffe discloses wherein generating the alternative search string further comprises using ontology siblings to generate the alternative search string [pars. 45 and 74; the second search query comprises a portion that is different from a portion from the (first) search query but has a similar scope (e.g., “car vs. automobile” or “color red” vs. “color having a wavelength of about 650 mm”); note that each portion may be associated with a category].
Referring to claim 7, Ioffe and Grigsby disclose wherein generating the alternative search string further comprises identifying that the item class has multiple common uses [Grigsby: par. 51; the general use of the product is interchangeable with a general category of the product; Ioffe: pars. 73 and 74; a portion/keyword may be associated with multiple categories (e.g., sub-category, category of similar scope, etc.)].
Referring to claim 8, Ioffe discloses wherein the item is identified as having multiple common uses when a class for the item is found in multiple places in the ontology listing [Grigsby: par. 51; the general use of the product is interchangeable with a general category of the product; Ioffe: pars. 45, 73, and 74; a portion/keyword may be associated with multiple categories (e.g., sub-category, category of similar scope, etc.) if they are related to the multiple categories in a category database].
Referring to claim 11, see at least the rejection for claim 1. Ioffe further discloses a system for improving a search string, the system comprising: a memory comprising computer readable instructions; and a processing device for executing the computer readable instructions for performing the claimed method [fig. 1, computer 101, processor 110, memory 120].
Referring to claim 12, see the rejection for claim 2.
Referring to claim 13, see the rejection for claim 3.
Referring to claim 14, see the rejection for claim 4.
Referring to claim 17, see the rejection for claim 7.
Referring to claim 18, see the rejection for claim 8.
Referring to claim 20, see at least the rejection for claim 1. Ioffe further discloses a computer program product for improving a search string, the computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform the claimed method [fig. 1, computer 101, processor 110, memory 120].

Claims 6, 9, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe, Sharma, and Grigsby in view of Wang et al. (US Pub. 20180150551).
Referring to claim 6, Ioffe discloses wherein generating the alternative search string further comprises using...contained in the titles of the items in an item class to generate the alternative search string [pars. 45 and 73; each portion of the second search query may include an indication of a category that corresponds to a keyword found in the portion; the keyword-category relationship is established using the name (i.e., title) of the category].
Ioffe, Sharma, and Grigsby do not appear to explicitly disclose n-grams contained in the titles.
However, Wang discloses n-grams contained in the titles [abstract; parsing a query comprises identifying n-grams].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the image search taught by the combination of Ioffe, Sharma, and Grigsby so that portions of search queries can be parsed for n-grams when determining keywords as taught by Wang. The motivation for doing so would have been to provide more relevant search results [Wang, par. 5].
Referring to claim 9, Ioffe discloses wherein the item class is identified as having multiple common uses when multiple actions or actors are identified for the item class based at least in part on using an...technique [pars. 42, 45, 73, and 74; the portions identify different objects such as a person (e.g., “John Smith”) and an action (e.g., “wearing a leather jacket”); each portion/keyword may be associated with multiple categories (e.g., sub-category, category of similar scope, etc.) if they are related to the multiple categories in a category database]].
Ioffe, Sharma, and Grigsby do not appear to explicitly disclose that the technique is an n-gram technique.
However, Wang discloses that the technique is an n-gram technique [abstract; parsing a query comprises identifying n-grams].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the image search taught by the combination of Ioffe, Sharma, and Grigsby so that portions of search queries can be parsed for n-grams when determining keywords as taught by Wang. The motivation for doing so would have been to provide more relevant search results [Wang, par. 5].
Referring to claim 10, Ioffe discloses wherein the item class is identified as having multiple common uses when multiple actions or actors are identified for the item class based at least in part on using a...technique [pars. 42, 45, 73, and 74; the portions identify different objects such as a person (e.g., “John Smith”) and an action (e.g., “wearing a leather jacket”); each portion/keyword may be associated with multiple categories (e.g., sub-category, category of similar scope, etc.) if they are related to the multiple categories in a category database]].
Ioffe, Sharma, and Grigsby do not appear to explicitly disclose that the technique is a word embeddings technique.
However, Wang discloses that the technique is a word embeddings technique [abstract; parsing a query comprises identifying n-gram embeddings].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the image search taught by the combination of Ioffe, Sharma, and Grigsby so that portions of search queries can be parsed for n-gram embeddings when determining keywords as taught by Wang. The motivation for doing so would have been to provide more relevant search results [Wang, par. 5].
Referring to claim 16, see the rejection for claim 6.
Referring to claim 19, see the rejection for claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157